Citation Nr: 0021091	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  95-02 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This matter comes before the Board of Veterans Appeals (the 
Board) from a  September 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office in Los Angeles, 
California (the RO) which denied the veteran's claim to 
reopen a previously denied claim of entitlement to service 
connection for a lower back disability.  The veteran filed a 
timely notice of disagreement and perfected a substantive 
appeal.  

This matter initially came before the Board in September 
1997, wherein the case was reopened and remanded for 
additional development.  Subsequent procedural history will 
be discussed below.


FINDINGS OF FACT

1.  To assist the veteran in developing the evidence 
pertinent to the claim, the Board remanded the case in 
September 1997, requesting that the veteran be scheduled for 
an orthopedic examination to determine the nature, severity, 
and etiology of any back disability.

2.  The veteran failed, without good cause, to report for a 
VA orthopedic examination which was scheduled to be conducted 
in November 1999.


CONCLUSION OF LAW

Because the veteran has failed, without good cause, to report 
for a VA physical examination which was scheduled in 
connection with his reopened claim of entitlement to service 
connection for a low back disability, the veteran's claim is 
denied. 38 C.F.R. §§ 3.327, 3.655 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a claim for entitlement to service 
connection for a low back disability.  In September 1997, his 
case was reopened and remanded for additional development.  
For reasons which will be discussed below, the Board will not 
address the substantive merits of the veteran's claim of 
entitlement to service connection for a low back disability, 
in essence because the veteran has failed to cooperate with 
VA in developing essential evidence, including failing to 
report for a scheduled VA examination.  

In the interest of clarity, the Board will initially review 
the factual background of this case.  The relevant law and 
regulations will then be discussed briefly.  The Board will 
then render an analysis of the claim. 

Factual Background

The Board remanded the veteran claim to the RO in September 
1997 for further development of the evidence pertinent to his 
case.  The Board directed that the veteran identify all 
medical care providers who had treated him for his back 
disability, and that the veteran be scheduled for an 
orthopedic examination to determine the nature, severity, and 
etiology of any back disability.

By letter dated in September 1997, the Board provided the 
veteran with a copy of its Remand and requested the veteran 
provide additional evidence and to report a VA examination.  
The letter was returned to the Board in October 1997 as 
undeliverable, as the veteran had moved and the forwarding 
order had expired.  Upon obtaining a new address for the 
veteran, in October 1997 the letter and notice were re-sent 
to the veteran at his new address.

A Report Of Contact (VA Form 110) dated in October 1997, 
documents a telephone conversation between the RO and the 
veteran wherein the veteran indicated that he resided in 
Tampa, Florida, but that he wanted his claims file to remain 
at the RO in Los Angeles, California.

By letter dated in July 1998, the veteran's accredited 
representative notified the RO that there had been no 
response from the veteran regarding the RO's request for 
additional records.  

By letter dated in November 1998, the RO notified the veteran 
and requested that he identify all medical care providers who 
had treated him for his back disability, and that he contact 
the RO within 90 days so that he could be scheduled for an  
examination.  No response was received from the veteran.

In November 1999, the veteran failed to report for a VA 
examination which had been scheduled at the VA Medical Center 
in Long Beach, California.  No further communication was 
received from the veteran.  The RO has returned the case to 
the Board.

Relevant Law and Regulations

Re-examinations will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability. Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations. 38 C.F.R. § 3.327(a) (1999).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied. Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. 38 C.F.R. 
§ 3.655 (1999).


Analysis

As described above, the Board remanded this case in September 
1997 so that a VA orthopedic examination could be scheduled 
in conjunction with the veteran's reopened claim of 
entitlement to service connection for a low back disability.  
The veteran failed to report for such examination, which was 
scheduled to take place in November 1999.  The veteran, 
moreover, has furnished no medical evidence which would serve 
as a viable substitute for the scheduled examination. See 38 
C.F.R. § 3.326(b).

It is clear that VA has the authority to schedule a VA 
examination and the veteran has an obligation to report for 
that examination.  Pursuant to 38 C.F.R. § 3.327(a) (1999), 
examinations will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability. Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.

The dispositive law in this case is 38 C.F.R. § 3.655. Under 
38 C.F.R. § 3.655(b), if a veteran does not appear at a 
scheduled VA examination that is required in order to 
adjudicate a claim, the VA may proceed with the adjudication 
of the claim. This regulation states, "[w]hen a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record. When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied." 
[emphasis added by the Board]  Examples of "good cause" 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. 38 C.F.R. § 3.655(a).

In this case, the veteran failed to report for the scheduled 
VA examination.  No explanation has been offered for his 
failure to report.  In Hyson v. Brown, 5 Vet. App. 262 
(1993), the Court pointed out that VA must show that the 
veteran lacked "adequate reason" [see 38 C.F.R. § 3.158(b) 
(1999)], or "good cause" [see 38 C.F.R. § 3.655] for failing 
to report for the scheduled examinations. 5 Vet. App. at 265. 
In this case, there is no evidence on file demonstrating that 
the veteran had any "adequate reason" or "good cause" for 
failing to report to be examined for each of the disabilities 
when VA requested. 

The Board wishes to point out that, although VA is required 
by statute and by case law to assist appellants in developing 
well-grounded claims, "The duty to assist is not always a 
one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). When, as here, a claimant fails to report for an 
examination in conjunction with a claim for an increased 
rating, the claim shall be denied absent a showing of good 
cause. 38 C.F.R. § 3.655 (1998).

The Board finds that VA has properly discharged its duty to 
mail the veteran appropriate documents.  The Court has ruled 
that there is a "presumption of regularity" under which it is 
presumed that Government officials have properly discharged 
their official duties. Clear evidence to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992), [citing United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)].  While 
the Ashley case dealt with regularity of procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the 
Court applied this presumption of regularity to procedures at 
the RO.  In the absence of evidence to the contrary, it can 
be presumed that the veteran received notice of the scheduled 
VA examination.   

The Board further notes the Court's decision in Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993), which stated that, "[i]n 
the normal course of events, it is the burden of the veteran 
to keep the VA apprised of his whereabouts. If he does not do 
so, there is no burden on the part of the VA to turn up 
heaven and earth to find him."

In a case where the law and not the evidence is dispositive, 
the claim must be denied because of the absence of legal 
merit or the lack of entitlement under law, and not on the 
basis that the claim is found not to be well grounded.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In such a 
situation, the Board has no alternative but to deny the 
veteran's claim as provided under the regulatory provisions 
of 38 C.F.R. § 3.655 (1999).  Accordingly, the appropriate 
disposition of the veteran's reopened claim of entitlement to 
service connection for a low back disability is denial of the 
claim because of his failure to report for a VA examination 
without evidence of good cause for the failure to report.


ORDER

The veteran's claim of entitlement to service connection for 
a low back disability is denied. 



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 

